1 N.Y.3d 559 (2003)
PAUL PRIORE, Appellant,
v.
NEW YORK YANKEES et al., Respondents.
Court of Appeals of the State of New York.
Submitted October 27, 2003.
Decided December 22, 2003.
Motion by the Anti-Discrimination Center of Metro New York, Inc., insofar as it seeks leave to file a memorandum of law amicus curiae on the motion for leave to appeal herein, granted and the memorandum of law is accepted as filed; motion, insofar as it seeks leave to appear amicus curiae on the appeal herein, dismissed as academic.